Citation Nr: 1400153	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-32 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

In December 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's sleep apnea, which was first manifested more than six years after separation from service, is not related to military service.


CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a late notice may be cured by re-adjudication.

In a March 2009 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in April 2013.

The Veteran has received necessary notice and has had a meaningful opportunity to participate in the development of his claim. See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also notes that actions requested in the prior remand have been undertaken.  The Appeals Management Center (AMC) asked the Veteran to identify all health care providers who had treated him for sleep apnea, requested treatment records twice from Dr. Waldman (and Dr. Diaz after the Veteran identified evaluation and treatment by him), notified the Veteran that the requested records were not received, and obtained ongoing VA treatment records from the El Paso VA Health Care System.  The Veteran was also afforded a VA examination with a medical opinion.  The AMC later issued a supplemental statement of the case (SSOC) in April 2013.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998)).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private and VA treatment records, VA examination and medical opinion reports, hearing testimony, and lay statements.  The February 2013 examination report includes the information necessary to decide the claim.  There is no indication of relevant, outstanding records that would support the Veteran's claim that have not already been requested or received.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3) . 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

The Veteran contends that he has sleep apnea as a result of military service.

Service treatment records were silent for complaints, findings, or reference to sleep problems.  An April 1992 emergency record reflects that the Veteran presented for treatment after being sprayed in the face and on the body with diesel fuel.  He initially complained of burning in his eyes and was drenched with water, and his eyes were irrigated at the scene.  He also initially felt some inner ear burning and throat burning; however, he denied any respiratory distress, including upon arrival at the hospital.  Following a physical examination, the assessment was bilateral chemical conjunctivitis.  In an August 1993 separation report of medical history, the Veteran denied currently or ever having ear, nose, or throat trouble; shortness of breath; chronic cough; recent gain or loss of weight; or frequent trouble sleeping.  He did report a history of frequent or severe headache, sinusitis, and head injury.  A physician's summary elaborated that the Veteran was hit five years earlier in the lateral left eye, had a CTC (circular tear capsulotomy), and no follow up.  On separation examination in August 1993, no abnormalities were noted on clinical evaluation other than eczema on his feet and a tattoo.  His weight was recorded as 155 pounds.

A November 2000 polysomnographic report from Regional Sleep Disorders Center at Providence Memorial Hospital reflects that the Veteran was referred by his physician, Dr. Waldman, for a sleep study to rule out possible sleep apnea.  The impression included moderate obstructive sleep apnea and severe snoring in all positions.  He underwent further evaluation for nasal continuous positive airway pressure (NCPAP) treatment in January 2001.  

In September 2004, the Veteran was reevaluated for NCPAP at Del Sol Medical Center Sleep Disorders Center.  The Veteran reported that he was diagnosed with obstructive sleep apnea in January 2001.  It was noted that he was currently drinking heavily every day, he gained 15 pounds over the last year, and he smoked two packs of cigarettes per week.

In a November 2007 VA biopsychosocial questionnaire, the Veteran reported smoking one-half pack of cigarettes per day for 18 years (since 1989).

In September 2008, the Veteran described poor sleep, morning headaches, and daytime fatigue to his VA primary care physician.  His weight was recorded as 210 pounds.  The assessment included symptoms consistent with obstructive sleep apnea, and he was referred for a sleep study.  An October 2008 VA mental health note reflects that the Veteran reported he had not slept well for about six months.  He disclosed that his wife passed away in March 2007, he was smoking one-half pack of cigarettes per day, and he was drinking about 12 cans of beer daily until he stopped drinking in September 2007.  The psychiatrist remarked that the Veteran's sleep problem appeared related to increased REM activity after stopping heavy drinking, but he also noted that the primary care physician had referred the Veteran for a sleep study.

A private sleep study conducted in October 2008 revealed severe obstructive sleep apnea and noted severe snoring.  The Veteran was evaluated for NCPAP treatment at another private facility in January 2009.

The Veteran's claim for service connection for sleep apnea was received in January 2009.  In an April 2009 letter, he stated that he had had sleep apnea symptoms for years, including heavy snoring and choking.  After the claim was denied, the Veteran clarified in a June 2010 letter that when he stated that he had been "experiencing symptoms of sleep apnea for years, [he] meant after [he] was discharged from service."  He added that his sleep was "severely interrupted after my discharge from military service and never before, leading me to believe that this is service connected" until a VA doctor told him he could get a service-connected rating for sleep apnea.  After a statement of the case was issued in July 2010 that continued to deny the claim for service connection, the Veteran asserted in his August 2010 substantive appeal that his sleep apnea was incurred in service and continued since separation from service.

In another statement dated in August 2010, the Veteran indicated that he did not have a properly fitted mask during military service, and his snoring began after approximately two years of service.  He stated that he started receiving complaints from buddies about the snoring.  He reported that he was diagnosed with sleep apnea a few years after he got out of service, and his wife could not sleep in the same room with him.  Lay statements from family members attested that the Veteran had not snored or had sleep problems as a child.  In a "buddy" statement received in September 2010, J. A., who served with the Veteran, recalled that the Veteran was one of the louder snorers in their unit and many in the company would laugh at and tease the Veteran about his snoring.  He also stated, however, that he did not remember the snoring ever being a medical problem or anyone saying that the Veteran should go to sick call for it.  Finally, he indicated that after service he would sometimes spend weekends at the Veteran's home, and it seemed like the snoring had gotten worse.

In correspondence received in November 2010, the Veteran stated that shortness of breath used to wake him while on active duty.

In February 2012, the Veteran testified that he developed sleep problems during service after diesel fuel was sprayed in his face in 1992, and he reiterated that his face mask never sealed properly.  He also questioned whether trips to the desert aggravated his symptoms because he was exposed to dirt, dust, and wind.  He stated that he never sought treatment during service because he was stubborn, but as his symptoms progressed, he eventually sought treatment.

In March 2012, another buddy, C. R., stated that he shared a room with the Veteran before the Veteran's wife arrived at Fort Riley, and he noticed that the Veteran would snore slightly after the visit to the emergency room.

The Veteran was afforded a VA respiratory examination in February 2013.  He described the occupational accident in service during which his face and body were sprayed with high pressured diesel fuel.  He reported that symptoms of daytime hypersomnolence, morning headaches, and frequent awakenings started in 1993.  The examiner observed that the Veteran's late wife reported loud snoring, choking, and apneic episodes starting around this time.  The examiner noted that service treatment records indicated that the Veteran was given a few days of profile.  However, there were no complaints of dyspnea, dysphagia, or odynophagia.  Review of his service treatment records also revealed no further complaints, evaluation, or treatment of his symptoms after the emergency visit; nor were there complaints suggestive of sleep apnea during any of his clinic visits.  

Following a review of the claims file, the examiner opined that the current sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's history of diesel fuel inhalation and ingestion during service and the established diagnosis of obstructive sleep apnea after service.  In support of the conclusion, the examiner explained that although diesel fuel ingestion can cause mucosal damage, it is very unlikely in this case because the Veteran did not complain of dyspnea, orodynophagia, or dysphagia after the incident.  His service treatment records also did not support any sequalae or complications from this episode of accidental diesel fuel ingestion and exposure.  Inspection of his orpharynx and nasal cavity did not show any evidence of prior mucosal damage (scarring), which, if present, would cause some degree of obstruction in his upper airway.  

The examiner also explained that review of the Veteran's vital signs showed a 25-pound weight gain in 2000 compared to his exit physical weight.  His weight in 2008 at the time of the second sleep study was a 55-pound increase compared to his discharge weight.  The examiner, therefore, concluded that obesity was the likely cause of the Veteran's obstructive sleep apnea.  The examiner further observed that the Veteran's AHI or severity of sleep apnea was higher during the second sleep study.  

Having reviewed the entire claims file, the Board finds that service connection for a sleep apnea disability is not warranted.

The Board acknowledges that the Veteran is competent to provide lay evidence of reporting his current symptoms of daytime hypersomnolence, morning headaches, and frequent awakenings.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, neither the Veteran, his former representative, nor his attorney is competent to state that the Veteran's sleep apnea is medically related to ingestion of diesel fuel and aggravated by dirt, dust, and wind because diagnosing a sleep disorder and determining the etiology of such requires medical expertise and diagnostic testing.  Neither the Veteran nor his former or current representative has shown that he possesses a degree of medical expertise necessary to diagnose sleep disorders generally or to identify the etiology of the Veteran's current sleep apnea.  

The only medical opinion to address whether the Veteran's sleep apnea is related to military service is from the February 2013 VA examiner.  The Board finds that the February 2013 medical opinion by the VA examiner is persuasive and probative evidence against the claim for service connection because it was based on a subjective history from the Veteran, a review of the claims file, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner explained why it was less likely that the diesel fuel ingestion accident caused the current sleep apnea, noting that the Veteran did not subsequently complain of dyspnea, odynophagia, or dysphagia after the incident and did not seek treatment for sequalae or complications from the accident; there was no evidence of prior mucosal damage; and the more likely etiology was obesity as reflected by weight increases since separation from service.

The Board acknowledges the Veteran's assertion in May 2013 correspondence that the February 2013 VA examination was inadequate because he was not "examined at all" or "inspected."  However, even if the February 2013 VA examiner did not physically examine the Veteran as alleged, the Board finds that the examiner's report and medical opinion are adequate to decide the claim.  In this regard, the Board emphasizes that the existence of a current sleep apnea disability is not in dispute.  The issue on appeal is whether it was incurred in or related to military service.  

The Board has also considered the various lay statements regarding symptoms of snoring and waking due to shortness of breath in service and the Veteran's testimony that he developed sleep problems during service, but finds that these statements are not credible because they are contradicted by contemporaneous medical evidence.  As noted above, the Veteran denied any respiratory distress in April 1992 following the diesel fuel accident, and in his August 1993 separation report of medical history, he denied currently or ever having ear, nose, or throat trouble; shortness of breath; chronic cough; recent gain or loss of weight; or frequent trouble sleeping - symptoms that could be suggestive of sleep apnea.  He has also provided varying descriptions of when the problems began, strongly suggesting that his story was changed to accommodate his claim for monetary benefits.  Therefore, the Board finds that the objective medical evidence and medical opinion evidence outweighs the lay assertions regarding the onset of sleep apnea symptoms during military service.

For all the foregoing reasons, the Board finds that service connection for sleep apnea is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim and the evidence is not in relative equipoise, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a sleep apnea disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


